Citation Nr: 0515349	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  04-00 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether an overpayment of VA educational assistance 
calculated in the amount of $811.84 was properly created.



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that denied the benefit sought on appeal.  
The appellant, the child of a veteran who had active service 
from September 1964 to October 1967, appealed that decision 
to the BVA, and the case was referred to the Board for 
appellate review.  


REMAND

A preliminary review of the record discloses, by way of 
background, that the appellant was awarded VA educational 
assistance for the spring term between January and June 2003.  
The enrollment certification from the appellant's school 
reflected that he was enrolled for six credit hours of 
classes and seven hours of remedial/deficiency hours, for a 
total of 13 credits.  In April 2003, the appellant's school 
notified the RO of an adjustment or change of status in the 
appellant's certification, reflecting that he had dropped 
three of the six credit hours and was enrolled for a total of 
10 hours.  In August 2003, the appellant's school again 
notified the RO of a change in student status, indicating 
that the appellant had terminated schooling effective April 
28, 2003.  As a result, in August 2003, the appellant was 
notified that his benefits had been stopped because his 
school sent notice indicating that he had stopped training as 
of that date.  

In September 2003, the appellant expressed disagreement with 
the RO's decision and included with his disagreement a copy 
of a letter from his school addressed to him dated in July 
2003.  That letter informed the appellant that a printout of 
his transcript revealed that he had received an "F" or "NC" 
for the courses listed.  The appellant was requested to 
certify that he attended the courses to the last day of the 
term and received those grades or provide the date he stopped 
attending the courses.  The appellant was also informed that 
if he failed to respond to that letter within two weeks of 
the July 2003 date that the school would report a drop to the 
VA effective the first day of the fourteenth week of the 
semester in which the grades were received.  No response was 
received within two weeks of the July 2003 letter, but the 
appellant signed and dated the response letter in September 
2003 certifying that he attended the courses to the last day 
of the term.  In October 2003, the RO contacted the 
appellant's school for confirmation that the appellant did 
not complete the spring term, and the contact indicated that 
the April 2003 withdrawal was still in effect.  It was also 
noted that the appellant did complete the summer 2003 term 
for three hours. 

The overpayment in question of $811.84 arose as a result of 
the termination of educational assistance on the day 
certified by the school as the date of the appellant's last 
attendance.  In the Statement of the Case, it was explained 
that benefits were to be reduced and terminated pursuant to 
38 C.F.R. § 21.4135(e)(1)(i).  However, the Board observed 
that no such section is contained under 38 C.F.R. § 21.4135, 
but there does exist a 38 C.F.R. § 21.4135(e)(2)(i) that 
appears to correspond to the adjudicative action in this 
case, specifically that the effective date of the reduction 
of educational assistance would be the last date of 
attendance.  This is significant because, as indicated above, 
the appellant contends that he attended the courses to the 
last day of the term and if the correct effective date for 
the discontinuance of the educational assistance is the last 
day of attendance, the overpayment in question would not be 
properly created.  

The RO appears to be correct in terminating the appellant's 
educational award as of April 2003 based on the certification 
from his school.  Had the appellant responded to the July 
2003 letter from his school in a timely manner, as requested 
by his school, it is conceivable that an overpayment may not 
have been created.  In any event, the RO again contacted the 
appellant's school in October 2003 to verify his change in 
status and was informed that the withdrawal of April 2003 was 
still in effect.  While the RO, of necessity, must rely on 
certifications from the schools providing training to 
individuals receiving VA educational assistance, the Board 
does not believe that the appellant is precluded from 
demonstrating that he did attend the courses to the last day 
of the term.  For example, the appellant may be able to 
obtain evidence such as statements from his instructors or 
some type of official documentation that independently 
verifies or corroborates his attendance and/or participation 
in his classes until the end of the term.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the appellant will be notified when 
further action on his part is necessary.  Accordingly, this 
case is REMANDED for the following action:

The appellant should be requested to 
furnish evidence that independently 
corroborates his statement signed in 
September 2003 that he attended courses 
for the spring 2003 term to the last day 
of the term.  Such evidence could consist 
of, but is not limited to, statements 
from the instructors whose classes the 
appellant attended to the last day of the 
spring 2003 term.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant should be furnished a Supplemental Statement of 
the Case and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further 
review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favor or unfavorable, at 
this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
appellant until he is notified.  



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


